The State of TexasAppellee




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                       Tuesday, May 12, 2015

                                        No. 04-14-00761-CR

                                          David CHARLES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5564
                         Honorable Lori I. Valenzuela, Judge Presiding


                                           ORDER

        Appellant is represented on appeal by retained counsel Nancy Barohn and Megan Cook. The
notice of appeal in this case was filed October 30, 2014, and appellant’s brief was originally due to
be filed on January 29, 2015.

        On January 29, 2015, this Court granted a motion filed by Barohn and Cook requesting a 30-
day extension of time to file appellant’s brief, thereby extending the deadline to file appellant’s brief
to March 2, 2015. On February 25, 2015, Barohn and Cook filed a second motion requesting an
additional 30-day extension of time. By order dated February 27, 2014, this Court granted the
motion in part, extending the deadline to March 16, 2015. This Court’s order stated, “FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.”

         On March 11, 2015, Barohn and Cook filed a third motion for extension of time, requesting
an extension of time to file appellant’s brief to Friday, April 3, 2015. By order dated March 13,
2015, this Court granted the motion, extending the deadline to April 3, 2015. This Court’s order
stated, “NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.”

        On March 31, 2015, Barohn and Cook filed a motion entitled, “Motion for Leave to
Supplement the Record on Appeal; Motion for Relief from ‘No Further Extension’ Order; and
Motion for Extension of Time to File Mr. David Charles’s Opening Brief.” In this motion, Barohn
and Cook requested an extension of time to 30 days after the appellate record was supplemented. In
requesting the extension, Barohn and Cook relied upon an inadvertent failure to ensure certain
documents were included in the appellate record. In a subsequent advisory to the court, Barohn
explained the need for a supplemental clerk’s record containing designated documents from
appellant’s 2009 causes. Barohn also referred to the open-ended possibility of the need to
supplement the appellate record with additional reporter’s records from hearings held in
appellant’s 2009 cases. Finally, Barohn stated she was serving as co-counsel on the appeal based
on Cook’s lack of appellate experience and claimed responsibility for the failure to request the
supplemental records at an earlier time.

        Although Barohn admitted she could have sought supplementation much earlier, this
Court ordered that the requested supplemental clerk’s record be filed no later than April 29,
2015. Based upon Barohn’s ambiguous statements regarding the open-ended possibility of the
necessity for supplemental reporter’s records, this Court ordered Barohn and Cook to file a
written notice in this court on or before April 29, 2015, listing all additional reporter’s records of
hearings that would be requested in this appeal and providing copies of the letters sent to the
court reporters responsible for preparing those records.

        Although the supplemental clerk’s records were filed by April 28, 2015, as of the date of
this order, Barohn and Cook have failed to file the written notice they were ordered to file in this
court by April 29, 2015. In the absence of written notice that any additional reporter’s record
will be requested, this Court deems the appellate record in this 7-month old appeal complete.

        It is therefore ORDERED that Nancy Barohn and Megan Cook file appellant’s brief in
this appeal no later than thirty days from the date of this order. GIVEN THE PROCEDURAL
HISTORY OF THIS APPEAL AND THE PREVIOUSLY GRANTED EXTENSIONS, NO
FURTHER EXTENSIONS OF TIME TO FILE THE APPELLANT’S BRIEF WILL BE
GRANTED. If Nancy Barohn or Megan Cook fail to file appellant’s brief in this appeal by the
deadline stated in this order, they will be ordered to appear and show cause why they should not
be held in contempt of court or otherwise sanctioned. The clerk of this court shall cause a copy
of this order to be served on Nancy Barohn and Megan Cook by certified mail, return receipt
requested, with delivery restricted to addressee only, or give other personal notice of this order
with proof of delivery.




                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court